Application, pursuant to CPL 460.15, for certificate granting leave to appeal from an order denying defendant’s motion for resentencing pursuant to People v. Montgomery (24 H Y 2d 130). Since defendant seeks a reduction of sentence, an appropriate “ viable claim ” is presented for appellate review (People v. Coleman, 30 H Y 2d 582). Accordingly, in the interest *1001of justice, the instant application is referred to the court and is treated as a motion for an extension of time to take an appeal from the judgment of conviction (CPL 460.30). Motion granted, and time to file and serve notice of appeal extended until 30 days from the date of this decision. Herlihy, P. J., Staley, Jr., Greenblott, Cooke and Sweeney, JJ., concur.